Exhibit 4.1 THIS NOTE HAS NOT BEEN REGISTERED UNDER UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY, NOR MAY THIS NOTE BE TRANSFERRED ON THE BOOKS OF THE BORROWER, WITHOUT REGISTRATION OF SUCH NOTE UNDER ALL APPLICABLE UNITED STATES FEDERAL OR STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM. THIS NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN SUBORDINATION AGREEMENT, BY AND AMONG PACIFIC WESTERN BANK, AS SUCCESSOR IN INTEREST TO SQUARE 1 BANK, AND THE HOLDER. THIS NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN SUBORDINATION AGREEMENT, BY AND AMONG HORIZON TECHNOLOGY FINANCE CORPORATION AND THE HOLDER. DEMAND NOTE N-2016-DEM-[] $[] September , 2016 FOR VALUE RECEIVED, Xtera Communications, Inc., (“Borrower”), hereby promises to pay to [] (“Holder”) the principal sum of $[], together with simple interest from the date of advancement of the balance of this “Note” from time to time remaining unpaid at the rate of 10% per year, as may be adjusted as set forth in paragraph C below.Interest will be calculated daily based on 365 calendar day year. This Note is one of a series of notes issued on or about the date hereof (the “2016 Demand Notes”). A.Payment Terms.Two times the outstanding principal of this Note plus accrued interest hereunder shall be due and payable in full on or after December 31, 2016 (the “Maturity Date”), and upon demand by Holder at any time on or after October 1, 2016 (the “Demand Date”); in each case, subject to the terms of the subordination agreements referenced above. Payment shall be made in lawful tender of the United States or as otherwise agreed by Holder in writing.Borrower shall promptly notify Holder upon its receipt of any demand for repayment of a 2016 Demand Note, and payment of all 2016 Demand Notes in connection with such repayment shall be made pro rata with respect to all Holders demanding repayment.
